UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6541



NEAPOLEON JUAN FREEMAN, Pharaoh, Diplomat,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Division of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-1197)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Neapoleon Juan Freeman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Neapoleon Juan Freeman seeks to appeal the district

court’s order dismissing without prejudice, his 28 U.S.C. § 2254

(2000) petition as untimely.            This order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue     absent   “a    substantial      showing     of   the    denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the     district      court’s      assessment        of     his

constitutional      claims      is    debatable    and    that    any    dispositive

procedural findings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Freeman   has   not    made      the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument, because the

facts    and    legal    contentions     are    adequately       presented      in    the

materials      before    the    court    and    argument     would      not    aid    the

decisional process.



                                                                              DISMISSED




                                        - 2 -